Citation Nr: 0722666	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-34 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a low back 
disorder, to include degenerative disk disease of the 
lumbosacral spine, has been received. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

 Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri in which the RO denied service 
connection for hearing loss and tinnitus; and also found that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for degenerative 
disk disease of the lumbosacral spine (hereinafter referred 
to as a "low back disorder").  The appellant, who had 
active service from September 1966 to August 1968, appealed 
that decision to the BVA.  Upon the receipt of additional 
evidence, the RO reconsidered all evidence of record and 
issued a December 2004 Supplemental Statement of the Case 
that reopened the appellant's new and material claim but 
denied service connection for a low back disorder on the 
merits.  Thereafter, the RO referred the case to the Board 
for appellate review.    
 
The merits of the appellant's claim of entitlement to service 
connection for a low back disorder will be addressed in the 
REMAND portion of the decision below; and is hereby REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Bilateral hearing loss was not manifested during service 
or for many years following service, and is not shown to be 
causally or etiologically related to service.  

3.  Tinnitus was not manifested during service or for many 
years following service, and is not shown to be causally or 
etiologically related to service.  

4.  An unappealed rating decision dated in June 1995 denied 
service connection for a back disability.  

5.  The evidence received since the June 1995 rating 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the appellant's claim of 
entitlement to service connection for a low back disorder and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may sensorineural hearing loss be 
presumed to have been so incurred or aggravated. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2006).

2.  Tinnitus was not incurred in or aggravated during active 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2006).

3.  A June 1995 rating decision that denied entitlement to 
service connection for a back disability is a final decision. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).

4.  The evidence received subsequent to the June 1995 rating 
decision is new and material, and the claim for service 
connection for a low back disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the appellant's claims of entitlement to 
service connection for hearing loss, tinnitus and a low back 
disorder, VA has met all statutory and regulatory notice and 
duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the adjudication of the appellant's claims, a letter 
dated in July 2003 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his service connection 
hearing loss and tinnitus claims; and that he needed to 
present new and material evidence in order for his low back 
disorder claim to be reopened.  In addition, the July 2003 
letter informed the appellant that additional information or 
evidence was needed to support his claims; and asked the 
appellant to send the information to VA. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)(Pelegrini II).  

The appellant's service medical records, VA treatment records 
and available private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The appellant was afforded 
a VA examination in connection with his hearing loss and 
tinnitus claims in July 2003; and was also afforded an 
orthopedic examination that same month in connection with his 
low back disorder claim.  

Although the appellant argues that the appropriate 
evidentiary standard by which his claims should be judged is 
clear and convincing evidence (rather than a preponderance of 
the evidence) pursuant to 38 U.S.C.A. § 1154(b) and Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the Board disagrees. 
See June 2007 Informal Hearing Presentation, p. 5.  In 
Collette v. Brown, the United States Court of Appeals for the 
Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to a current disorder. See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  As such, 
section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  Therefore, the evidentiary standard referenced in 
38 U.S.C.A. § 1154(b) pertains to the second element of the 
service connection test only (evidence of an in-service 
incurrence or aggravation of an injury or disease) and not 
the standard by which a claim of entitlement to service 
connection is to be evaluated.  

In light of the foregoing, the appropriate evidentiary 
standard by which the appellant's appeal must be judged 
remains the preponderance of the evidence standard.  As will 
be explained in more detail below, the Board has concluded 
that the preponderance of the evidence is against the 
appellant's hearing loss and tinnitus claims.  As such, any 
questions as to the appropriate disability rating or 
effective date to be assigned pertaining to those claims are 
rendered moot, and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
for the appellant's claim of entitlement to service 
connection for a low back disorder, the Board agrees with the 
RO that new and material evidence has been presented to 
reopen the claim but finds that additional development is 
necessary. See December 2004 Supplemental Statement of the 
Case.  Since this issue must be remanded for further 
development, the RO will have the opportunity to ensure that 
all VCAA requirements have been fulfilled in relationship to 
this claim.   

B.  Service connection for hearing loss

The appellant contends he is entitled to service connection 
for bilateral hearing loss he believes manifested as a result 
of noise exposure in service. See June 2003 application for 
compensation.  Specifically, he contends that while serving 
in combat, he was exposed to combat noise, the concussive 
force of ammunition explosions and to a rocket explosion. 
Id.; December 2004 DRO hearing transcript.  He testified that 
he remembers experiencing hearing loss for days after these 
explosions; and that he experienced continually deteriorating 
hearing after he was discharged from service. December 2004 
DRO hearing transcript.  The appellant's spouse corroborated 
the appellant's testimony to the extent that she testified 
she noticed that the appellant was not as "alert" as he had 
been prior to service; and that he had trouble in crowds and 
played the radio and television extra loud subsequent to 
service. Id., pgs. 2-3.  While viewing the evidence in the 
light most favorable to the appellant in this case, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim; and as such, the appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a)(2006).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. §§ 3.303, 
3.304. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The United States Court of 
Appeals for Veterans Claims (the "Court") has held that the 
absence of evidence of a hearing loss disability in service 
is not fatal to a veteran's claim. See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  The Court has also held that 
evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection. See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered a disability when a veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above-mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent. See 38 
C.F.R. § 3.385. 

The evidence in this case shows the appellant has bilateral 
hearing loss that constitutes a current disability for VA 
purposes.  According to a July 2003 VA audiological 
examination report, the appellant experiences a puretone 
decibel loss of 65 decibels at the 3000 and 4000-Hertz ranges 
of the right ear; and a puretone decibel loss of 60 decibels 
at the 2000, 3000 and 4000-Hertz ranges of the left ear. See 
July 2003 VA examination report, p. 1.  He has been diagnosed 
with mild-to-severe high frequency sensorineural hearing loss 
in both ears. Id.; VA medical records dated in June 2003 and 
June 2004.  This evidence fulfills the requirements of the 
first element of the service connection test.  

In regards to the second element of the service connection 
test (evidence of an in-service incurrence or aggravation of 
an injury or disease), the Board observes that the 
appellant's DD-214 confirms that he served as a bridge 
specialist with the engineering division while in Vietnam.  
During that period of time, the appellant earned a Purple 
Heart, a Vietnam Service Medal with two Bronze Service Stars 
and a Combat Infantry Badge, all commendations indicating he 
was exposed to combat.  As such, the appellant's assertions 
that he was exposed to noise trauma during his period of 
service are presumed pursuant to 38 U.S.C.A. § 1154(b). 
Collette v. Brown, supra; Libertine v. Brown, supra.  

However, even through it is conceded that the appellant was 
exposed to noise trauma during his period of service, the 
appellant's service medical records ultimately do not support 
his claim in that they show that at the times that the 
appellant's hearing was examined (notably upon enlistment and 
separation from service), the appellant's hearing was within 
the normal range.  Specifically, the Board observes that the 
appellant's February 1966 pre-induction service examination 
reported no complaints, treatment or diagnoses of hearing 
loss or hearing problems. The appellant's audiological 
examination reflected normal hearing for both ears at that 
time, in that it showed the following puretone thresholds, in 
decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
 0 (15) 
0 (10)
0 (10)
5 (15)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Those figures are on the left in each column and are 
not in parentheses.  Since November 1, 1967, those standards 
have been set by the International Standards Organization - 
American National Standards Institute (ISO-ANSI).  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented by the 
figures on the right in each column in parentheses.

The appellant's service medical records do not reflect any 
treatment or diagnoses pertaining to the appellant's hearing.  
Of these records, only one references a subjective complaint 
of "running ears" reported by the appellant at the time of 
his separation from service. See August 1968 report of 
medical history.  However, the appellant denied experiencing 
hearing loss at that time. Id.  In response to the 
appellant's complaint, his ears were evaluated. Id.  A report 
of medical examination performed on the same day indicates 
that the appellant's ears were found to be normal pursuant to 
a clinical evaluation and his audiological testing was also 
noted to be normal. August 1968 report of medical 
examination.  Specifically, the appellant's audiological 
examination revealed the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
N/A
10
LEFT
0
0
5
N/A
5

 Id. 

Thus, a comparison of the appellant's separation audiogram to 
that of his entrance examination reveal that the appellant 
experienced no significant increase in hearing loss during 
his period of service.  In fact, it appears that the 
appellant's hearing may have improved slightly during this 
period of time.  Therefore, even when one presumes that he 
was exposed to traumatic noise while in service, the 
appellant's service medical records are ultimately not 
supportive of his claim in that they fail to factually show 
that the appellant experienced hearing loss during service.  

The appellant's post-service medical records also do not 
support his claim in that they first document hearing loss in 
November 1988, over twenty years after the appellant 
separated from service. See private medical records dated 
from February 1979 to April 1995.  Interestingly, these 
records reveal that the appellant initially experienced 
hearing loss in the left ear only; and that his right ear 
hearing was found to be normal. November 1988 and July 1990 
private medical records.  The claims file contains no medical 
evidence illustrating that the appellant experienced left ear 
hearing loss prior to that dates referenced above; and in 
fact, it appears that the appellant was not actually 
diagnosed with bilateral hearing loss until June 2003. See 
June 2003 VA medical records.  A review of the appellant's 
claims file reveals that his ears and hearing were tested 
prior to November 1988; and were found to be normal. See 
October 1968 examination report, p. 2 (ears found to be 
within normal limits; no hearing loss found).  

Additional evidence against the appellant's claim consists of 
a VA audiological examination report that directly addressed 
the medical question as to the etiology of the appellant's 
bilateral hearing loss.  In this regard, the Board observes 
that the appellant was examined in July 2003 in connection 
with his hearing loss and tinnitus claims.  After the 
examiner reviewed the appellant's claims file and performed 
an audiological examination, she opined that the appellant's 
hearing loss was not etiologically related to any incident or 
injury in service.  Rather, she indicated that in light of 
the appellant's normal hearing upon his separation from 
service, his current hearing loss was most likely secondary 
to some occupational noise exposure post-service. See July 
2003 examination report, p. 1.  

The Board finds the July 2003 medical opinion to be 
dispositive in this case since it is the only competent 
medical evidence of record addressing the claimed 
relationship between the appellant's current hearing loss and 
his period of service.  Although the appellant argues that 
this report is insufficient and that the RO accorded it too 
much weight, the Board observes that there is no medical 
evidence contradicting the examiner's opinion.  The only 
opinion of record associating the appellant's hearing loss 
with his presumed noise exposure in service is that of the 
appellant. See June 2004 statement in connection with the 
appellant's notice of disagreement.  Unfortunately, the 
appellant's opinion as to the cause of his current hearing 
loss is insufficient evidence to rebut the July 2003 medical 
opinion since the appellant has not been shown to have the 
requisite training or expertise to offer an opinion that 
requires medical expertise, such as the etiology of his 
hearing loss. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board finds that the July 2003 VA 
medical opinion is not only persuasive and credible, but 
uncontroverted.  As such, the third element of the service 
connection test (a nexus between the current disability and 
the in-service event) has not been fulfilled in this case.  

Thus, while the appellant has been diagnosed with hearing 
loss, the record contains no competent medical evidence that 
this disorder manifested in service, within one year of 
discharge from service or has been shown to be otherwise 
related to the appellant's service.  Absent such evidence, 
service connection for bilateral hearing loss must be denied. 

C.  Service connection for tinnitus 

In conjunction with his claim of entitlement to service 
connection for bilateral hearing loss, the appellant contends 
that he is entitled to service connection for tinnitus as a 
result of his exposure to noise during service.  While the 
appellant has a current diagnosis of bilateral tinnitus, his 
service medical records do not reflect any complaints, 
treatment or diagnoses relating to this disorder.  As 
mentioned previously, the appellant did report during his 
separation examination that he experienced "running ears"; 
however, his ears were examined and found to be normal.  
Thereafter, the first post-service medical evidence 
referencing complaints of ringing in the left ear is dated in 
August 1980 (over ten years after the appellant separated 
from service); and these complaints were found to be 
associated with a sinus condition. See private medical 
records dated in August 1980.  Tinnitus was actually not 
diagnosed until the appellant's July 2003 audiological 
examination, at which time it was found to be secondary to 
the appellant's post-service hearing loss and specifically 
not related to the appellant's service. See July 2003 VA 
examination report, p. 2.  Therefore, service connection for 
tinnitus must also be denied.  

D.  New and material evidence: low back disorder

The appellant submitted a claim of entitlement to service 
connection for a back disorder in March 1995.  He asserted at 
that time that his back disorder was related to a combat 
injury in service.  In support of his claim, the appellant 
provided private medical records dated from February 1979 to 
April 1995 which detailed medical treatment for lower back 
pain that was diagnosed as L5 radiculopathy secondary to a 
ruptured intervertebral disc. See private medical records 
dated in January 2001 and February 2001.  Thereafter, the 
appellant was afforded a VA orthopedic examination in 
connection with his claim. See May 1995 VA examination 
report.   

In a June 1995 rating decision, service connection for a back 
disability was denied on the basis that the appellant's 
service medical records were completely negative for 
complaints, treatment or diagnoses of a back injury or 
disease in service. See June 1995 rating decision, p. 2.  The 
RO acknowledged that the appellant's post-service medical 
records reflected that he suffered from a herniated disk, but 
found that this condition was related to a post-service motor 
vehicle accident and post-service job related injuries rather 
than any incident or injury in service. Id.  The appellant 
was provided notice of the June 1995 rating decision but did 
not appeal.  Therefore, the June 1995 decision represents a 
final decision. 38 U.S.C.A. §7103 (a); 38 C.F.R. §§ 20.302, 
20.1100 (a), 20.1104.  

In June 2003, the appellant requested that his back claim be 
reopened when he submitted an application for compensation 
seeking service connection for reoccurring back problems.  VA 
medical records dated from February 2003 to April 2003 and 
private medical records dated in April 2001 were then 
associated with the claims file.  The appellant was also 
afforded another VA orthopedic examination in July 2003.  
After reviewing this evidence, the RO determined that new and 
material evidence had not been submitted to reopen the 
appellant's claim. See September 2003 rating decision.  

Subsequently, additional medical records were associated with 
the claims file, including VA medical records dated from June 
2003 to June 204, a private medical nexus statement submitted 
by P.J., Pharm D.M.D., dated in August 2004, and a second 
private medical nexus statement submitted by the appellant's 
chiropractor, D.F., B.S., D.C., dated in November 2004.  
After reviewing this evidence, the RO reopened the 
appellant's low back disorder claim, evaluated the issue on 
the merits in light of all evidence of record, and continued 
to deny service connection for a low back disorder. See 
December 2004 supplemental statement of the case.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.  

The evidence associated with the claims file since the June 
1995 rating decision consists of, among other things, medical 
nexus statements from the appellant's private medical 
providers that are favorable to his claim.  The RO determined 
that this evidence was new and material, as illustrated by 
the merits review performed in the December 2004 Supplemental 
Statement of the Case.  The Board agrees with the RO's 
determination and reopens the claim. See 38 C.F.R. § 3.156(c) 
(2005); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  However, upon performing a de novo merits 
adjudication based on all the evidence of record, the Board 
finds that the RO erred in denying the appellant's reopened 
claim on the merits since it appears that additional 
development of the claim is necessary.  This development will 
be addressed in the remand portion of the opinion below.  

E.  Conclusion 

Therefore, for the reasons discussed above, the Board finds 
that new and material evidence has been presented to reopen 
the appellant's claim of entitlement to service connection 
for a low back disorder; and to that extent only, the 
appellant's appeal is granted.  

As for the appellant's claims of entitlement to service 
connection for hearing loss and tinnitus, the Board finds 
that service connection is not warranted.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, as a preponderance of the evidence against 
the appellant's claims, the doctrine is not applicable. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disorder, to include degenerative disk disease of the 
lumbosacral spine; and the appeal is granted to this extent 
only.

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for a 
low back disorder, to include degenerative disk disease of 
the lumbosacral spine, discloses a need for further 
development prior to final appellate review.  

In this regard, the Board observes that the appellant recently 
submitted two private medical opinions in which his examiners 
opined that the appellant's lumbar back problems are possibly 
related to his military service. See August 2004 medical 
opinion from P.J., D.M.D.; November 2004 medical opinion from 
D.F., B.S., D.C.  The Board observes that both of these medical 
opinions appear to be somewhat speculative in nature; and also 
fail to address post-service injuries to the appellant's back 
that are noted in his post-service medical records.  Although 
the claims file also contains two VA orthopedic examination 
reports dated in May 1995 and July 2003, neither report appears 
to be adequate for purposes of adjudicating this appeal since 
the May 1995 examiner did not indicate in his report that he 
evaluated the appellant's low back disorder in light of his 
entire medical history and the July 2003 examiner failed to 
provide any opinion as to the etiology of the appellant's low 
back disorder.  As such, the Board finds that a VA medical 
opinion is necessary to address the medical question presented 
in this case in light of all available evidence contained in 
the claims file. McClendon v. Nicholson¸ 20 Vet. App. 79 
(2006). 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  As such, 
the case is being returned to the RO via the AMC in 
Washington, D.C., and VA will notify the appellant if further 
action on his part is required.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action required 
by the VCAA and implementing VA regulations 
is completed, including the notification 
requirements and development procedures 
contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107. 
See also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should refer the appellant's 
claims file to an appropriately qualified 
examiner to obtain a medical opinion 
regarding the nature and etiology of the 
appellant's current back disorder and 
whether this disorder is related to an 
incident or injury during service.  The 
examiner is requested to review all 
pertinent records associated with the claims 
file, to include the appellant's service 
medical records and post-service medical 
records.  In formulating his or her opinion, 
the examiner should be asked to presume that 
the appellant was involved in a rocket 
explosion during service in which he was 
thrown to the ground and hurt his back in 
accordance with 38 U.S.C.A. § 1154(b). See 
December 2004 hearing transcript, p. 3.  
However, the examiner should be informed 
that the presumption accorded to the 
appellant under 38 U.S.C.A. § 1154(b) 
extends only to the issue of whether the 
appellant experienced an incident or injury 
in service upon which service connection can 
be based (i.e., assume that he hurt his back 
during an explosion).  The medical question 
of whether the appellant developed a current 
back disorder as a result of the presumed 
injury in service must be answered by the 
medical examiner based upon a review of all 
evidence of record.  The examiner should 
note in his or her report that the claims 
file has been reviewed; and should be asked 
to specifically address the appellant's 
post-service back injuries in his or her 
report that are reflected in the appellant's 
private post-service medical records.  A 
clear rationale for the examiner's opinion 
would be helpful and a discussion of the 
facts and medical principles involved would 
be of considerable assistance to the Board.     

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


